 

Exhibit 10.2

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is dated and takes
effect as of March 14, 2003 and is between Sara Lee Corporation, a Maryland
corporation (the “Company”), and Barry H. Beracha (“Executive”).

 

WHEREAS, the Company and Executive are parties to an Employment Agreement dated
as of August 29, 2002 (the “Employment Agreement”); and

 

WHEREAS, the Company and Executive desire to amend the Employment Agreement, as
and to the extent set forth in this Amendment.

 

NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements set forth below and pursuant to Section 10 of the Employment
Agreement, the Company and Executive hereby amend the Employment Agreement as
follows:

 

1. Definitions. Capitalized terms used but not defined herein have the meanings
ascribed to such terms in the Employment Agreement.

 

2. Amendment to Retirement Date. The Company and Executive agree that Executive
will continue as an employee of the Company until June 30, 2003. Consequently,
(i) Sections 1 and 2 of the Employment Agreement are hereby amended to delete
all references to the date June 30, 2004 and, in each instance, to substitute
therefor the date June 30, 2003, (ii) each reference in the Employment Agreement
to “Employment Period” shall mean the period beginning on the Effective Date of
the Employment Agreement and ending on June 30, 2003, and (iii) the “Benefits
Upon Retirement” described in Section 3(e) of the Employment Agreement is hereby
amended by deleting Section 3 (e) in its entirety, and substituting the
following therefor:

 

“(e) Benefits Upon Retirement. Upon the earlier to occur of (a) Executive’s
retirement on June 30, 2003, or (b) the termination of Executive’s employment
pursuant to Sections 5(a) due to Executive’s Disability or 5(b) of this
Agreement, Executive shall be entitled to the following (in addition to all
vested ERISA benefits that executive has accrued under any Earthgrains or
Company maintained ERISA plan plus those provided under the Sara Lee Corporation
Supplemental Benefit Plan):

 

(i) Executive shall be provided retiree medical coverage under the transitional
retiree medical benefit plan applicable to Earthgrains employees who retire
prior to December 31, 2003, in accordance with the terms and conditions of such
plan, as in effective from time to time.

 

(ii) Executive shall be provided retiree life insurance pursuant to the
Company’s Executive Life Insurance Plan in accordance with the terms and
conditions of such plan (insurance benefit equal to one times base salary), as
in effect from time to time.

 

(iii) For five years following his retirement in June 2003, Executive shall, at
the expense of the Company, be entitled to receive up to $20,000 per year of
financial counseling.

 

(iv) For purposes of determining the amount of Executive’s supplemental pension
benefit and supplemental ESOP benefit under the Sara Lee Corporation
Supplemental

 

55



--------------------------------------------------------------------------------

Benefit Plan, the Company shall treat the period from June 30, 2003 through June
30, 2004 as an additional year of service and credit Executive with such year of
service and Executive’s retirement date, solely for purposes of those plans,
will deemed to be on June 30, 2004 so that he will be deemed to have retired
after his 62nd birthday.

 

3. Vesting of Certain Restricted Share Units. The Employment Agreement is hereby
amended by adding a new Section 3(g) after the existing 3(f) and such new
Section 3(g) shall read as follows:

 

“(g) Certain Restricted Stock Units. Notwithstanding any provision of the Sara
Lee 1998 Long-Term Incentive Stock Plan, any grant agreement related thereto or
any other agreement to the contrary, Executive’s 4,689 Restricted Stock Units
granted on August 29, 2002 under the Sara Lee 1998 Long-Term Incentive Stock
Plan shall vest on June 29, 2003.”

 

4. Automobile. The Employment Agreement is hereby amended by adding the
following language to the end of existing Section 3(c):

 

Executive may continue to use the leased automobile provided to him by the
Company until the earlier of (i) June 30, 2004 or (ii) the end of the lease
term. Executive shall have the option to purchase the automobile at any time
prior to June 30, 2004 or the end of the lease term, whichever comes first. In
the event Executive elects to purchase the automobile, the purchase price shall
be determined in accordance with the Company’s current Executive Automobile
Policy.

 

5. Amendment to Special Payment. The Company and Executive agree that on the
effective date of this Amendment, the 198,598 restricted stock units (“RSUs”)
granted to Executive pursuant to Section 4(b) of the Employment Agreement shall
be cancelled, in full, in exchange for the Company’s agreement to pay to
Executive a total cash sum of three million eight hundred seventy thousand and
six hundred forty-six dollars ($3,870,646). Such total cash sum shall accrue
interest at Four Percent (4%) from the effective date of this Amendment until
June 30, 2003 (the “Payment”). On July 1, 2003, the Payment shall be paid to the
Executive in cash, less all applicable withholding and payroll taxes. The
parties agree that the Payment is not eligible for deferral into the Sara Lee
Deferred Compensation Plan upon vesting. Should Executive’s employment terminate
before June 30, 2003 for Cause pursuant to Section 5(c) of the Employment
Agreement, or if Executive voluntarily terminates his employment prior to his
retirement date on June 30, 2003 where such termination is not pursuant to
Sections 5(a) or (b) of the Employment Agreement, the Payment will be prorated
based on Executive’s active service between August 29, 2002 and the date of his
termination and the remaining amount of the Payment allocable to the time
between the date of his termination and June 30, 2003 shall be forfeited. In the
event Executive’s employment terminates pursuant to Section 5(a), or Executive
terminates his employment pursuant to Section 5(b), of the Employment Agreement
the Payment shall immediately vest and be distributed to the Trustees of the
Barry H. Beracha Revocable Trust dated 10/19/95, as amended.

 

6. Continued Applicability of the Employment Agreement. The parties agree that,
except as expressly modified by this Amendment, all other terms and conditions
of the Employment Agreement remain in full force and effect without
modification.

 

7. Governing Law. This Amendment shall be governed by the internal laws of the
State of Illinois, excluding its conflict of law rules.

 

56



--------------------------------------------------------------------------------

 

8. Counterparts. This Amendment may be executed in counterparts, each of which
shall be deemed to be an original but all of which shall constitute one and the
same agreement.

 

9. Modifications and Waiver. This Amendment may be modified only in writing by
both the Company and Executive, and a party’s failure to enforce this Amendment
in the event of one or more events which violate it shall not be a waiver of any
right to enforce this Amendment against subsequent violations.

 

IN WITNESS WHEREOF, each of the parties hereto have caused this Amendment to
Employment Agreement to be executed as of the date first written above.

 

THE PARTIES ACKNOWLEDGE BY SIGNING BELOW THAT THEY HAVE READ AND UNDERSTAND THE
ABOVE AND INTEND TO BE BOUND THEREBY:

 

       

SARA LEE CORPORATION

/s/    BARRY H. BERACHA        

--------------------------------------------------------------------------------

     

By:

 

/s/    LEE A. CHADEN        

--------------------------------------------------------------------------------

BARRY H. BERACHA

         

LEE A. CHADEN, SENIOR VICE
PRESIDENT, HUMAN RESOURCES

 

57